Appeal from a judgment of the County Court of Otsego County (Lambert, J), rendered October 18, 2010, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree (two counts).
Following a jury trial, defendant was convicted of two counts of criminal sale of a controlled substance in the third degree. He was sentenced to two five-year terms of imprisonment, to run consecutively to one another and consecutively to the sentence *993he was then serving on another conviction, to be followed by one year of postrelease supervision. He now appeals.
Defendant argues that his sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has a lengthy criminal record that includes a number of drug-related convictions. Notably, the convictions at issue stem from defendant’s involvement in two incidents in which he sold cocaine to a confidential informant. Under the circumstances presented, we find no abuse of discretion nor any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Herring, 74 AD3d 1579, 1580 [2010]; People v Burroughs, 64 AD3d 894, 898-899 [2009], lv denied 13 NY3d 794 [2009]).
Likewise, we find no merit to defendant’s two assertions raised in his supplemental pro se brief in support of his claim that he was denied the effective assistance of counsel (see People v Phillips, 96 AD3d 1154, 1156 [2012], lv denied 19 NY3d 1000 [2012]).
Peters, EJ., Mercure, Lahtinen and Stein, JJ., concur. Ordered that the judgment is affirmed.